Contents Fund Summary Dreyfus Cash Management Plus, Inc. 1 Dreyfus Treasury & Agency Cash Management 4 Fund Details Goal and Approach 7 Investment Risks 8 Management 10 Your Investment Shareholder Guide 11 Distributions and Taxes 15 Services for Fund Investors 16 Financial Highlights 17 For More Information See back cover. Fund Summary Dreyfus Cash Management Plus, Inc. INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Select Shares Management fees 0.20% Distribution and/or service (12b-1) fees 0.80% Other expenses* 0.02% Total annual fund operating expenses* 1.02% * Amounts do not reflect the fee paid by the fund to the U.S. Treasury Department in connection with the funds participation under the Treasury Departments
